—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from smuggling, attempting to smuggle or soliciting others to smuggle any item into or out of the prison facility. The evidence adduced at petitioner’s disciplinary hearing included the misbehavior report, which indicated that a woman who was visiting petitioner surrendered a balloon containing 20 glassines of heroin to correction officers and stated that petitioner solicited her to smuggle the drugs into him. In our view, the detailed misbehavior report, together with the corroborating testimony of the correction officer who arrested the visitor, provided substantial evidence of petitioner’s guilt (see, e.g., Matter of McCleary v Mitchell, 188 AD2d 728). Contrary to petitioner’s assertion, the fact that he did not possess, control or personally smuggle the heroin is irrelevant as the evidence was sufficient to demonstrate that he solicited the woman to smuggle the heroin into the facility. We have reviewed petitioner’s remaining contentions and find them to be without merit.
Crew III, J. P., White, Yesawich Jr., Peters and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.